COLLEY, Justice,
dissenting.
Because I cannot agree under Saxton’s standard of review that reasonable jurors could have found “against appellant on the self-defense issue beyond a reasonable doubt,” I must dissent. In my opinion, this record reveals a classic ease of self-defense under the court’s charge which read:
Upon the law of self defense, you are instructed that a person is justified in using force against another when and to the degree he reasonably believes the force is immediately necessary to protect himself against the other person’s use or attempted use of unlawful force.
A person is justified in using deadly force against another if he would be justified in using force against the other in the first place, as above set out, and when he reasonably believes that such force is immediately necessary to protect himself against the other person’s use or attempted use of unlawful deadly force, and if a reasonable person in defendant’s situation would not have retreated.
By the term ‘deadly force’ is meant force that is intended or known by the person using it to cause, or in the manner of its use or intended use is capable of causing, death or serious bodily injury.
‘Serious bodily injury’ means a bodily injury that creates a substantial risk of death or that causes death, serious permanent disfigurement or protracted loss or impairment of the function of any bodily member or organ.
By the term ‘reasonable belief’, as used herein, is meant a belief that would be held by an ordinary and prudent person in the same circumstances as the defendant.
When a person is attacked with unlawful deadly force, or he reasonably believes he is under attack or attempted attack with unlawful deadly force, and there is created in the mind of such person a reasonable expectation or fear of death or serious bodily injury, then the law excuses or justifies such person in resorting to deadly force by any means at his command to the degree that he reasonably believes immediately necessary, viewed from his standpoint at the time, to protect himself from such attack or attempted attack. And it is not necessary that there be an actual attack or attempted attack, as a person has a right to defend his life and person from apparent danger as fully and to the same extent as he would had the danger been real, provided that he acted upon reasonable apprehension of danger, as it appeared to him from his standpoint at the time, and that he reasonably believed such deadly force was immediately necessary to protect himself against the other person’s use or attempted use of unlawful deadly force.
In determining the existence of real or apparent danger, you should consider all the facts and circumstances in the case in evidence before you, together with all relevant facts and circumstances going to show the condition of the mind of the defendant at the time of the occurrence in question, and in considering such circumstances, you should place yourselves *561in defendant’s position at that time and view them from his standpoint alone.
Now, if you find from the evidence beyond a reasonable doubt that on the occasion in question the defendant, MICHAEL ANSARA McGEE, did kill HOWARD SCOTT by shooting him with a firearm, as alleged in the indictment, but you further find from the evidence, as viewed from the standpoint of the defendant at the time, that from the words or conduct, or both, of HOWARD SCOTT it reasonably appeared to the defendant that his life or person was in danger and there was created in his mind a reasonable expectation or fear of death or serious bodily injury from the use of unlawful deadly force at the hands of HOWARD SCOTT, and that acting under such apprehension and reasonably believing that the use of deadly force on his part was immediately necessary to protect himself against HOWARD SCOTT’S use or attempted use of unlawful deadly force, he shot HOWARD SCOTT with a firearm, and that a reasonable person in defendant’s situation would not have retreated, then you should acquit the defendant on the grounds of self-defense; or if you have a reasonable doubt as to whether or not the defendant was acting in self-defense on said occasion and under the circumstances, then you should give the defendant the benefit of that doubt and say by your verdict not guilty of murder.
If you find from the evidence beyond a reasonable doubt that at the time and place in question the defendant did not reasonably believe that he was in danger of death or serious bodily injury, or that a reasonable person in defendant’s situation, at such time and place, would have retreated before using deadly force against HOWARD SCOTT, or that defendant, under the circumstances, did not reasonably believe that the degree of force actually used by him was immediately necessary to protect himself against HOWARD SCOTT’S use or attempted use of unlawful deadly force, if any, as viewed from defendant[’]s standpoint, at the time, then you must find against the defendant on the issue of self defense.
It is true that traditionally, the authority of a jury as the trier of fact in criminal cases has been broadly defined. See e.g., LaFoon v. State, 543 S.W.2d 617 (Tex.Cr.App.1976). And, as the State argues, the charge in this ease correctly instructs the jury that they “are the exclusive judges of the facts proved, of the credibility of the witnesses and of the weight to be given their testimony.” Moreover, the record shows that the prosecutor never asked any witness for the complete statements made by the victim, either in the yard or in the Hayter house, and none of the witnesses purport to quote the entire statement of the victim on those occasions. The State also argues in its brief on remand that we wrongly implied that Appellant and the victim “were in some sort of stand off or duel” though the true facts show the “victim simply looked up from the ground while ... looking for his keys and was immediately shot.” The record produced by the State does not support that argument. The State further argues, without support in the record, that the victim, though enraged by Appellant’s treatment of his brother, to the extent that he armed himself and began looking for the Appellant, suddenly lost all animosity towards the Appellant and started searching for the truck keys to his brother’s vehicle at night with only a loaded pistol in his hand, and was thereafter murdered when he “simply looked up” at Appellant.
Additionally, the State on remand argues that the jury was entitled to believe that the “Appellant intentionally shot the victim, not in self-defense but for revenge.” In support of that argument, the State notes that under the charge of the jury, that they are the exclusive judges of the credibility of the witnesses and of the weight to be given their testimony. We have no quarrel with that instruction; it is quite correct. However, the constitutional standard of review nevertheless authorizes an appellate court to determine after review of all the evidence in the light most favorable to the prosecution whether “any *562rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979) (citation omitted) (emphasis in original). In Jackson v. Virginia, the court also said that the foregoing standard of appellate review:
‘gives full play to the responsibility to the trier of fact to resolve conflicts in the testimony, to weigh the evidence and to draw reasonable inferences from basic facts to ultimate facts. Once a defendant has been found guilty of the crime charged, the fact finder’s role as a weigher of the evidence is preserved through a legal conclusion that upon [appellate] review all of the evidence is to be considered in the light most favorable to the prosecution.’ Fn. 12 (footnote omitted) (emphasis in original). The criterion thus impinges upon ‘jury discretion only to the extent necessary to guarantee the fundamental protection of due process of law. Fn. 13’ (footnote omitted) (emphasis added).
Jackson v. Virginia, 443 U.S. at 319, 99 S.Ct. at 2789.
In the main, the State now argues that (1) the jury may disbelieve Appellant’s testimony including his statement that the victim threatened to kill him, and (2) that this Court should not sit as a thirteenth juror in this case, by disregarding, realigning, or weighing the evidence. I agree. Certainly those determinations are exclusively for the jury; however, assuming, as this Court must, that the jury did in fact reject Appellant’s version of the events leading up to the shooting and of the shooting itself, the State’s only evidence given by at least five eye-witnesses shows without contradiction that the victim came up to the Hayter house with a loaded pistol in his hand, cursing and looking for the Appellant,5 that the victim continued to carry that pistol in his hand while searching the yard and road for the lost keys to his brother’s truck until the very time he confronted the Appellant, that he was standing upright at the time of the shooting or that he raised up his body, his head, or his left hand, and saw the Appellant four to ten feet away. One State witness, Bobby Glen Scott, said that “when the victim raised up, he said something. I couldn’t hear what he said.” The evidence is undisputed that shortly after the shooting, the police found a loaded pistol on the ground three or four feet from the victim’s body. That weapon was recovered by the police and introduced into evidence by the State. Moreover, the State’s pathologist testified without contradiction that the fatal bullet entered the victim’s front left chest on a trajectory perpendicular to the victim’s body, and pierced the body, exiting from the victim’s back. Certainly the only reasonable inferences arising from the medical testimony and the other State’s testimony, is that both the shooter and the victim were both either standing up or sitting down facing one another. And since the other State’s evidence shows without question that they were standing, obviously they were standing face to face, four to ten feet apart.
In a real sense, as the State observes, I do conclude from the evidence that the victim and Appellant were involved in a duel or shoot-out. Each surely came to the scene to confront the other, and when they stood face to face in their final confrontation the victim was intentionally shot. Under this record, if the roles were reversed, the victim could have rightfully claimed self-defense.
I do recognize and respect the jury’s prerogative,6 but I am also persuaded that due process of law prohibits a jury from arbitrarily disregarding the uncontradicted evidence. I must answer this question:
Does the jury have a prerogative to disregard the uncontradicted evidence that immediately before the fatal shots were fired that the Appellant and the victim were standing face to face four to ten feet apart, each aware that the other was *563carrying a deadly weapon and that the victim had just raised up his head, arm, or body still holding the pistol.
I answer that question in the negative, concluding that due process of law requires that answer. Jackson v. Virginia, 443 U.S. at 319, 99 S.Ct. at 2789 (footnote omitted). I would sustain the first point of error, reverse the conviction and order an acquittal.
I also dissent from the majority’s ruling on Appellant’s second point of error. This ruling ignores undisputed evidence that shortly before the fatal encounter, Appellant was informed that both the victim and Joe Thomas Tucker were armed and looking for him. Additionally, the evidence is undisputed that Tucker was present at the scene at the time of the shooting and there was conflicting evidence as to whether he was carrying a weapon.
Moreover, the rationale of the majority in support of its ruling on the second point is totally flawed. The majority holds that the “multiple assailants” charge was not required because Appellant “was not thrust into physical combat against others [Tucker].” (Emphasis added.) The majority also writes that Appellant was not confronted by Tucker. This reasoning points out that the majority has not taken cognizance of the significance of the multiple assailants charge which reads:
When a person is attacked with unlawful deadly force, or he reasonably] believes he is under attack or attempted attacked with unlawful deadly force by one or more persons, and there is created in the mind of such person a reasonable expectation or fear of death or serious bodily injury at the hands of such assailants, then the law excuses or justifies such person in resorting to deadly force by any means at his command to the degree that he reasonably believes immediately necessary, viewed from his standpoint at the time, to protect himself from such attack or attempted attack. It is not necessary that there be an actual attack or attempted attack, as a person has a right to defend his life and person from apparent danger as fully and to the same extent as he would had the danger been real, provided that he acted upon a reasonable apprehension of danger, as it appeared to him from his standpoint at the time, and that he reasonably believed such deadly force was immediately necessary to protect himself against the use or attempted use of unlawful deadly force by his assailants.
You are instructed that it is your duty to consider the evidence of all relevant facts and circumstances surrounding the alleged (killing) and the previous relationship existing between the accused and the (deceased) together with all relevant facts and circumstances going to show the condition of the mind of the defendant at the time of the alleged offense. You will also consider evidence of the previous relationship, if any, existing between the accused and any other person, or persons, with the deceased at the time in question and any conduct, words, or both of such other parties with the deceased at said time. In considering all the foregoing, you should place yourselves in defendant’s position and view the circumstances from his standpoint alone, at the time in question.
Now if you find from the evidence beyond a reasonable doubt that the defendant, _, did kill_by (shooting him with a gun) as alleged, but your further find from the evidence, or you have a reasonable doubt thereof, that, viewed from the standpoint of the defendant at the time, from the words or conduct, or both, of deceased or other persons with him, or any of them, it reasonably appeared to the defendant that his life or person was in danger and there was created in his mind a reasonable expectation or fear of death or serious bodily injury from the use of unlawful deadly force at the hands of deceased or other persons with the deceased, or any of them, and that acting under such apprehension and reasonably believing that the use of deadly force on his part was immediately necessary to protect himself against _’s use or attempted use of unlawful deadly force or against the use or attempted use of unlawful deadly force by *564those persons with the deceased, he shot the said deceased, and that a reasonable person in defendant's situation would not have retreated, then you will find the defendant not guilty.
McClung, P.J., Jury Charges for Texas Criminal Practice, Apparent Danger With Deadly Force, Page 322 (rev. ed. 1981).
Under the record, I am persuaded that the evidence raised the multiple assailant aspects of the self-defense issue because, as the Appellant testified, he didn’t see Tucker, but he knew he was there. Certainly that knowledge was sufficient to create a “reasonable apprehension of danger” from Tucker at the time of the shooting. In fact, there is evidence that Appellant was shot at the scene by someone armed with a shotgun.
Whether one considers the evidence weak, it was sufficient to require the trial court to submit the required instruction. McCuin v. State, 505 S.W.2d 831, 832 (Tex.Cr.App.1974). In Brown v. State, 651 S.W.2d 782, 784 (Tex.Cr.App.1983), the court, citing McCuin, wrote:
Where the evidence [is] that the defendant was in danger of unlawful attack at the hands of more than one assailant, the court should instruct the jury that he had the right to defend himself against either or both of them.
The Brown court went on to say that where there are two assailants, a defendant “had a right to act in self-defense against [one of them] if he was in fear of death or serious bodily injury at the hands of either_” Id.
In this case, while Tucker did not physically confront Appellant at the very time of the shooting, his presence considered along with the evidence that he was armed and looking for the Appellant, certainly, from the Appellant’s point of view at least, was more than sufficient to produce a fear in the mind of Appellant. I would sustain the second point of error, and on that basis alone reverse and remand the cause for a new trial.

. All of which was known by Appellant.


. See LaFoon v. State, 543 S.W.2d 617 (Tex.Cr.App.1976); Hobson v. State, 438 S.W.2d 571 (Tex.Cr.App.1969); Tennison v. State, 168 Tex.Crim. 354, 327 S.W.2d 575 (1959); Calzada v. State, 416 S.W.2d 429, 431 (Tex.Cr.App.1967).